United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, PITTSBURGH RESEARCH
LABORATORY, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-201
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 3, 2011 appellant filed a timely appeal of a May 9, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision denying merit review.1 Because over 180
days has elapsed between the most recent merit decision, dated February 2, 2010, and the filing
of this appeal, on November 3, 2011, pursuant to the Federal Employees’ Compensation Act2

1

Appellant submitted a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). The
Board has duly considered the matter and finds that appellant’s request for oral argument should be denied.
Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of the Board. The Board in exercising
its discretion has determined that there is not a sufficient need for the oral argument in this case. The Board notes
that it does not have jurisdiction over the merits of appellant’s claim and finds that oral argument would further
delay issuance of a decision and would not serve a useful purpose. Furthermore, the appeal can adequately be
addressed in a decision based on the case record submitted. For these reasons, oral argument is denied.
2

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 27, 2004 appellant, then a 57-year-old electrical engineer, filed an occupational
disease claim alleging that he developed work-related stress and depression. He stated that he
experienced major suicidal ideations and mental stressors due to the working environment. In an
e-mail dated January 17, 2003, appellant alleged fraud, waste and abuse of government funds in
retrofit noise control projects as the same work was done 20 years previously.
Appellant submitted statements dated April 27, 2004 and attributed his work-related
stress to having been removed as a supervisor for not controlling the activities of a union steward
who reported him. He noted that he was hospitalized for stress in July 1991 when he was
scheduled to present a paper. Appellant also alleged management retaliation. In a second
statement dated April 27, 2004, he alleged that on March 4, 2002 the employing establishment
damaged his Equal Employment Opportunity (EEO) Commission case, that his second-line
supervisor questioned his right to make copies and refused to sign indicating receipt of material
requested by appellant’s supervisor, R.J. Matetic, as well as threatening to have appellant
escorted from the employing establishment. On July 24, 2003 Mr. Matetic informed appellant of
specific items that needed to be finalized or completed to reach a fully successful performance
rating.
In a letter dated June 29, 2004, OWCP requested additional factual and medical evidence
from appellant addressing his emotional condition. Appellant responded on September 10, 2004.
He attributed his emotional condition to actions of the employing establishment beginning in
1987 when he was removed as a supervisor. Appellant alleged that his supervisors harassed him,
that he became ill after a meeting with his supervisor on February 27, 2003 and that on
January 12, 2004 he became ill during a meeting with an EEO investigator.
By decision dated November 8, 2004, OWCP denied appellant’s claim for an emotional
condition. It reviewed his factual allegations and found that he had not identified any
compensable factors of employment as his allegations were unsubstantiated.
Appellant requested an oral hearing on November 19, 2004. He submitted a report dated
November 28, 2005 from Dr. Stephen W. Siebert, a Board-certified psychiatrist, diagnosing
anxiety disorder, depressive disorder and occupational problems. Dr. Siebert stated, “My
opinion is that there is clear evidence for an overall worsening of his psychiatric condition since
3

The Board does not have jurisdiction to review the merits of appellant’s claim as the last merit decision from
OWCP was issued on February 2, 2010, more than 180 days from the date of appellant’s appeal to the Board on
November 3, 2011. 20 C.F.R. § 501.3(e).

2

January 2003 and that work-related stresses specific to his interaction with supervisors have
aggravated his depression and deterioration of cognitive function.
By decision dated February 15, 2006, an OWCP hearing representative affirmed
OWCP’s November 8, 2004 decision finding that appellant had not identified and substantiated
compensable factors of employment necessary to establish that he sustained an emotional
condition due to factors of his federal employment. The hearing representative noted that as
appellant had not substantiated compensable employment factors it was not necessary to address
the medical evidence.
Appellant, through his attorney, requested reconsideration on February 6, 2007. He
alleged 14 factors of employment and stated that Dr. Siebert examined appellant on
November 29, 2005 and attributed appellant’s emotional condition to interactions with
supervisors. Appellant submitted two affidavits from witnesses.
By decision dated March 1, 2007, OWCP declined to reopen appellant’s claim for
consideration of the merits. It stated that appellant submitted two new undated witness
statements.
Appellant appealed to the Board. In an order dated January 8, 2008, based on a motion
from the Director of OWCP, the Board found that OWCP had abused its discretion by refusing
to reopen appellant’s claim for consideration of the merits on March 1, 2007. The Board set
aside OWCP’s March 1, 2007 case and remanded for further proceedings including careful
consideration of the evidence submitted by appellant as well as an opportunity for appellant to
further supplement the record and a merit reconsideration decision pursuant to section 5 U.S.C.
§ 8128(a).4
By decision dated February 2, 2010, OWCP reviewed the merits of appellant’s claim and
denied modification of the February 15, 2006 decision. It considered the affidavits submitted by
him in support of his February 6, 2007 reconsideration request. OWCP determined that
appellant had not established that he was improperly removed from his supervisor position in
1987, that his project was eliminated in 1999, that he experienced a stressful event on
September 30, 2002, that he had a meeting on February 27, 2003 which resulted in a panic
attack, that he had an EEO meeting on January 12, 2004, or that the physical requirements of his
position were changed on April 10, 2001. It found as factual that appellant was transferred from
the Noise Control Group on March 21, 1990 and returned to that group on October 18, 1990; that
his 1993 performance rating was changed after a grievance; and that on February 17, 2000 he
was verbally reprimanded by Edward Thimons, his supervisor at the time. However, OWCP
found that the substantiated events were not compensable. It noted that Dr. Seibert’s report was
not determinative in appellant’s claim until a compensable employment factor had been
substantiated by the factual evidence.
On January 31, 2011 appellant requested reconsideration of the February 2, 2010
decision. He alleged that OWCP failed to consider the medical evidence submitted in support of
his claim.
4

Docket No. 07-1619 (issued January 8, 2008).

3

In a statement dated March 22, 2011, appellant stated that certain elements of his case
record were not included in OWCP’s review including the Board’s January 8, 2008 order. He
argued that Dr. Siebert’s report must be considered as evidentiary rather than medical.
By decision dated May 9, 2011, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that his January 31, 2011 statement reviewing the Board’s
January 8, 2008 order and his March 22, 2011 statement that elements of his record were not
being included were not sufficient to require merit review of his claim.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.5
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.6 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
Appellant requested reconsideration of OWCP’s February 2, 2010 merit decision on
January 31, 2011.
He argued that OWCP had not properly considered Dr. Siebert’s
November 28, 2005 medical report as factual support for his claim and that OWCP had not
reopened appellant’s claim for consideration of the merits as directed by the Board in the
January 8, 2008 order. The Board finds that appellant’s argument regarding Dr. Siebert’s report
is not in keeping with established Board precedent and not sufficient to require OWCP to reopen
his claim for consideration of the merits. Both the hearing representative and OWCP noted
5

5 U.S.C. §§ 8101-8193, 8128(a).

6

20 C.F.R. § 10.606.

7

Id. at § 10.608.

8

See Eugene F. Butler, 36 ECAB 393 (1984).

9

M.E., 58 ECAB 694 (2007).

4

receiving Dr. Siebert’s report and stated in accordance with Board precedent, when a claimant
has not established any compensable employment factors, neither OWCP nor the Board need
consider the medical evidence of record.10 As Dr. Siebert has no independent knowledge of
appellant’s employment events and activities, beyond that provided by appellant to him, his
report cannot be used to substantiate an alleged factor of employment and cannot constitute
supportive factual evidence.
The Board further finds that appellant’s argument that OWCP did not properly conduct a
merit review of his claim is without merit. OWCP’s February 2, 2010 decision provided detailed
factual findings and conclusions regarding appellant’s allegations of factors of employment as
causing or contributing to his diagnosed emotional condition. The decision was also
accompanied by the appropriate appeal rights. Appellant has not submitted any reasonable
argument explaining how this decision was deficient and did not constitute review of the merits.
As noted above, to the extent that appellant argues that the February 2, 2010 decision was not a
merit review because it did not discuss in detail Dr. Siebert’s report, this argument is not valid as
Board precedent does not require such a discussion when no employment factors are established
as causing or contributing to an emotional condition.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits on May 9, 2011.

10

A.K., 58 ECAB 119 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

